     Case 3:20-cv-00893-WQH-LL Document 5 Filed 06/08/20 PageID.122 Page 1 of 3




1 MILBERG PHILLIPS GROSSMAN LLP
  David Azar (State Bar No. 218319)
2 16755 Von Karman Avenue, Suite 200
3 Irvine, California 92606
  Telephone: 212-594-5300
4 Email:        dazar@milberg.com
5
6 Counsel for Plaintiff Asante Cleveland
7
                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9    ASANTE CLEVELAND, on                       Case No.: 3:20-cv-00893-WQH-LL
10   behalf of himself, and all others
     who are similarly                          PLAINTIFF’S STATEMENT OF
11                                              NON-OPPOSITION TO MOTION
     situated,
12                                              TO INTERVENE AND TRANSFER
13
                          Plaintiff,
14
     v.
15
16   SK ENERGY AMERICAS, INC.;
     SK    TRADING
17
     INTERNATIONAL CO.
18   LTD., VITOL INC., and JOHN
     DOE CORPORATIONS 1–75,
19
20                        Defendants.
21
22
23
24
25
26
27
          PLAINTIFF’S STATEMENT OF NON-OPPOSITION TO MOTION TO INTERVENE AND TRANSFER
28
     Case 3:20-cv-00893-WQH-LL Document 5 Filed 06/08/20 PageID.123 Page 2 of 3




 1        Pacific Wine Distributors, Inc. (“PWDI”) filed an Ex Parte Motion to
 2 Intervene and Transfer Action Pursuant to 28 U.S.C. § 1404 and the First Filed
 3 Doctrine, or in the Alternative to Stay (“Motion to Transfer”) in support of
 4 transferring this action to the District Court in the Northern District of California.
 5 See ECF No. 3. In the alternative, PWDI asks the Court to stay Plaintiff Cleveland’s
 6 case pending resolution of proceedings now pending in the Northern District of
 7 California. Id.
 8        Plaintiff Cleveland does not oppose the Motion to Transfer this case to the
 9 District Court in the Northern District of California. Should this Court determine
10 that transfer is not appropriate, Plaintiff Cleveland opposes any motion to stay the
11 action.
12
13   DATED: June 8, 2020                 MILBERG PHILLIPS GROSSMAN LLP

14                                       /s/ David Azar
15                                       David Azar (State Bar No. 218319)
                                         16755 Von Karman Avenue, Suite 200
16                                       Irvine, California 92606
17                                       Telephone: 212-594-5300
                                         Email:        dazar@milberg.com
18
19
20
21
22
23
24
25
26
27                                            2
28      PLAINTIFF’S STATEMENT OF NON-OPPOSITION TO MOTION TO INTERVENE AND TRANSFER
     Case 3:20-cv-00893-WQH-LL Document 5 Filed 06/08/20 PageID.124 Page 3 of 3




1                             CERTIFICATE OF SERVICE

2         I certify that on June 8, 2020, I filed the foregoing document and supporting
3 papers with the Clerk of the Court for the United States District Court, Southern
4 District of California, by using the Court’s CM/ECF system. I also served counsel
5 of record via this Court’s CM/ECF system.
6
7                                               /s/ Blake Yagman
                                                Blake Yagman
8                                               byagman@milberg.com
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                          3
28      PLAINTIFF’S STATEMENT OF NON-OPPOSITION TO MOTION TO INTERVENE AND TRANSFER
